DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 recites the limitation "An ultrasonic diagnosis apparatus, comprising: the ultrasound image generation apparatus according to claim 1; and"; wherein an interpretation may be construed as an independent claim, and in another interpretation it may be construed as a dependent claim dependent upon claim 1. In order to prevent any possible ambiguity and ensure a positive recitation of the claim, it is suggested to amend claim 5 to include all claim limitations of claim 1 into claim 5 if the applicant intends to write claim 5 in an independent form.
	Applicant is reminded that the fee worksheet only indicates 2 INDEPENDENT claim(s) is/are paid for.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Ultrasound Probe [(10) fig. 1 and assoc par], [0024]-[0036];
Transmission/Reception Circuit [(12) fig. 1 and assoc par], [0024]-[0036];
	Applicant should note, it is understood that the control unit and calculation device may be functionally analogous to the processor, and are therefore not an omission of elements. However, similar consideration may be applied to the Control Unit [(22) fig. 1 and assoc par], [0020]-[0039]; Calculation Device [(18) fig. 1 and assoc par], [0024]-[0036]; as well as Manipulation Unit (24), Storage Device (26), etc. [fig. 1 and assoc par]. The tomographic image generator (i.e., “a tomographic image generation device” comprised within the calculation device [(28) fig. 1 and assoc par]) that is recited in Applicant’s claim 6, for example, generates images based on ultrasound transmissions/receptions and appears to be an essential element that should bridge a gap between the elements ‘transmission/reception circuit’ and ‘processor’ [0022]-[0039].
	Specifically, it is unclear based on the claim language as drafted, how the processor executes functions pertaining to ultrasound imaging without first acquiring ultrasound image data. Claim 1 recites the limitations of a processor executing the following functions: obtaining a blood flow velocity vector, calculating a blood inflow rate based on the blood flow velocity vector, performing a buffer filling calculation using the aforementioned blood inflow rate and blood flow velocity vector, and “thereby generating an ultrasound image for the second analysis time point”. It is not clear how ultrasound imaging data is encoded into the blood flow velocity vector, which is the fundamental data element used to derive subsequent values (blood inflow rate, ultrasound image, etc.), because there is no recitation in the claim of appropriate and distinct structural elements that would indicate ultrasound imaging data has been obtained. Upon review of the specification, Applicant has disclosed structures in figure 1 that can fill the gaps between elements [see above] [0022]-[0039]. It is suggested to amend the claim to include elements (e.g., an ultrasound probe, the transmission/reception circuit, etc.), and a clear definition/description of the ultrasound beam and/or associated signals that become processed into the blood flow velocity vector used by the processor to generate an ultrasound image.
A similar interpretation is applied to claim 7, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: 
Transmission circuit outputs transmission signal to an ultrasound probe to transmit ultrasound wave into an examinee’s body [0025]
Ultrasound probe receives ultrasound waves reflected from examinee’s body and sends electrical signals to the reception circuit which generates the reception signal used by the tomographic image generator to generate an image frame [0025]-[0026].
	Similar amendments are suggested to correct the program as suggested in the 35 U.S.C. 112(b) rejection to claim 1 above.
	Claims 1 and 7 are additionally rejected under 35 U.S.C. 112(b) as being indefinite because claims 1 and 7 recite the limitation "a process of calculating, based on the blood flow velocity vector, a blood inflow rate indicating an amount of blood that flows in via the flow inlet during a period from a first analysis time point until a second analysis time point”.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is interpreted by the Examiner that the blood flow velocity vector inherently comprises a calculation between two points in time. In view of this interpretation, it is unclear whether the first analysis time point and the second analysis time point used to derive the blood inflow rate coincide with respective time points used to derive the blood flow velocity vector.
Claims 1 and 7 are additionally rejected under 35 U.S.C. 112(b) as being indefinite because claims 1 and 7 recite the limitations “and thereby generating an ultrasound image for the second analysis time point”, “and generating the ultrasound image in which the particles are shown at those positions of the particles”, and “a plurality of particles are to be shown in the ultrasound image”. There is insufficient antecedent basis for these limitations in the claims. The clause “thereby generating an ultrasound image for the second analysis time point” is unclear because the use of the term “thereby” appears to imply that the preceding steps result in the generation of an ultrasound image. As addressed above, it is unclear how an ultrasound image is generated based on the claim language [see 35 U.S.C. 112(b) rejection – ‘omission of elements/steps’ section]. However, it is also unclear why an ultrasound image would “thereby” be generated for the second analysis time point, but an ultrasound image is not also generated for the first analysis time point. It is unknown if the image generated at the second analysis time point is the first ultrasound image that is generated by the apparatus, or if there are other ultrasound images that are created prior to the second analysis time point (e.g., during generation of the blood flow velocity vector). 
Similarly, the clause “generating the ultrasound image in which the particles are shown at those positions of the particles” lacks antecedent basis. In view of the 35 U.S.C. 112(b) rejections above, it is unclear which ultrasound image is being referred to by “the ultrasound image in which the particles are shown”. Specifically, is “the ultrasound image in which particles are shown”: a new, distinct ultrasound image; is referring to the ultrasound image generated at the second analysis time point; or some other form of ultrasound image generated by the ultrasound apparatus. It is suggested to consider substituting the phrase –an ultrasound image– for “the ultrasound image” in the claim, or to amend further to clarify the limitations in the claim. Furthermore, the clause “a plurality of particles are to be shown in the ultrasound image” lacks proper antecedent basis. It is unclear which ultrasound image is being pointed to by “shown in the ultrasound image”, when there is both the ultrasound image generated at the second time point and also the ultrasound image in which the particles are shown. While it appears that it may point to the latter case, it is not certain in further view of the 35 U.S.C. 112(b) rejection above. It is suggested to consider the aforementioned amendments to promote clarification of the scope of the claim limitations.
Furthermore, claims 1 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite because claims 1 and 7 recite the limitations “a calculation of determining a number and positions of particles to be shown in the ultrasound image based on …, and generating the ultrasound image in which the particles are shown at those positions of the particles, and the buffer capacity is a value which, when a plurality of particles are to be shown in the ultrasound image, defines a distance between the particles based on the blood inflow rate.” There is insufficient antecedent basis for the limitations in these claims. It is unclear what the clauses “image in which the particles are shown at those positions of the particles” and similarly “a distance between the particles” refers to with “the particles”. Similarly, it is also unclear which particles are referred to by “a distance between the particles”. Specifically, it is not clear which particles of “those positions of the particles” are referring to, because the claim recites both “determining a number and positions of particles to be shown in the ultrasound image” and “generating the ultrasound image in which the particles are shown” in claim 1. Following the indefiniteness rejections to the ultrasound images discussed above, it is also not clear if the particles in the clauses are generated in the same ultrasound image or different ultrasound images. It is suggested to amend the claim to clarify the particles shown in the ultrasound image throughout the buffer filling calculation process.
	Claims 1 and 7 are additionally rejected under 35 U.S.C. 112(b) as being indefinite because claims 1 and 7 recite the limitations “a plurality of particles”. There is insufficient antecedent basis for this limitation in the claims. Specifically, it is unclear what a “plurality of particles” refers to, because there is no prior recitation of “a plurality” with respect to the particles determined by the buffer filling calculation. The buffer filling calculation is responsible for “determining a number and positions of particles to be shown in the ultrasound image”; the use of the phrase “a plurality of particles” fails to distinctly point out the group of particles being claimed. It is not clear if the plurality of particles is the same as the “number …of particles” or is claiming a new, distinct plurality of particles.
	Hence, claims 1 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to distinctly point out and particularly claim the subject matter regarded as the invention. For the purposes of examination, the broadest reasonable interpretation of the limitations in the claims, as drafted, are applied.
	Regarding claim 3, the claim recites the limitations: “when an operation of filling a buffer container, which has the buffer capacity, at a constant flow rate with a liquid from a liquid source containing the liquid by the amount indicated by the blood inflow rate, emptying the buffer container at every instance the buffer container becomes full, and continuing with the filling of the buffer container at the constant flow rate with the liquid is virtually carried out during a period from the first analysis time point until the second analysis time point”. There is insufficient antecedent basis for the limitations in this claim. The use of the clause “filling a buffer container, which has the buffer capacity, at a constant flow rate with a liquid from a liquid source containing the liquid by the amount indicated by the blood inflow rate” renders the scope of the claim indefinite because it is unclear what structure or function the buffer container, liquid, and liquid source represent. The claim recites that the process of filling a “buffer container” with a “liquid” from a “liquid source” is repeated “virtually”. Besides the term “virtually”, there is no recitation in the claim that the buffer container is an analytical model or digital structure, and the claim may have multiple interpretations (e.g., the buffer container as a physical structure, digital entity, visual model, etc.). Furthermore, the claim limitation “the amount indicated by the blood inflow rate” lacks antecedent basis. It is unclear if “the amount” refers to “an amount” of liquid, a value based on a particle distance (as recited in independent claim 1) or some other amount because “indicated by the blood inflow rate” fails to further define or bound the scope of “the amount”. The blood inflow rate has no defined amount or value in the claim language, as drafted, that clearly defines “the amount indicated by the blood inflow rate”. Finally, the “liquid” that is claimed is not clearly defined, because it can be interpreted as: digital media/data; a physical liquid; as representing a quantity of blood inflow; or may be interpreted as some other value.
	Regarding claim 4, the claim recites the limitation “an initial amount of liquid is received in the buffer container”. There is insufficient antecedent basis for this limitation in the claim. Similar to and in furtherance of the 35 U.S.C. 112(b) rejection to claim 3 above, it is unclear what “liquid” is being claimed. The claim recites “filling the buffer container with the liquid … is virtually carried out”, however “an initial amount of liquid” may refer to either “the liquid” as previously recited or interpreted as a new, distinct liquid.
	Hence, claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to distinctly point out and particularly claim the subject matter regarded as the invention. It is suggested to amend the claims to clearly define the claim limitations, specifically the “buffer container” (vis a vis buffer filling calculation) and “liquid”. For the purposes of examination, the broadest reasonable interpretation of the limitations in the claims, as drafted, are applied and the “buffer container” is interpreted as an analytical model (or aspect thereof), and the “liquid” interpreted as any counting variable used during calculations of the analytical model.
	Regarding claim 6, the claim recites the limitations “a tomographic image generation device that generates a tomographic image based on ultrasound transmissions/receptions; and a display unit that displays the ultrasound image, wherein the ultrasound image is an image in which the particles are depicted on the tomographic image.” Based on the claim language as drafted, the distinction between the ultrasound image and the tomographic image is unclear. The ultrasound image recited in the independent claim 1 (upon which claim 6 depends) appears to be a result of tomographic imaging and also possesses particles shown on the ultrasound image. It is unclear how the ultrasound image generated with particles from claim 1 differs from the tomographic image. Upon review of the specification, besides repeating the claim language, there is no definition of a tomographic image that makes it distinct from an ultrasound image. Hence, claim 6 is rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter regarded as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakashita (US2018/0110425 A1, 2018-04-26) (hereinafter “Sakashita”), as provided by Applicant.
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claim 1, Sakashita teaches an ultrasound image generation apparatus (“The present disclosure relates to an ultrasound diagnostic apparatus” [0001]), comprising
	a processor (“A controller 100” [0065]) that executes:
		a process of obtaining a blood flow velocity vector at a flow inlet designated in an analysis target region (“a vector calculator that obtains a bloodstream vector at each coordinate in a coordinate system including a bloodstream” [clm 1]; “The region-of-interest setter 42 sets, as the region of interest, …, a flow-in line which is set on a flow path of the bloodstream flowing into the inner cavity of the heart” [0050], [figs. 1-4, 7 and assoc par]; the flow-in line set in the heart (i.e. a flow inlet) has bloodstream velocity vectors calculated for all coordinates in the region of interest [see figs. 4, 7 reproduced below]);

    PNG
    media_image1.png
    490
    546
    media_image1.png
    Greyscale

Velocity vector distribution over flow inlet (boxed) (Sakashita fig. 4, annotated)
		a process of calculating, based on the blood flow velocity vector, a blood inflow rate indicating an amount of blood that flows in via the flow inlet during a period from a first analysis time point until a second analysis time point (“The ultrasound diagnostic apparatus … has a function to obtain movement information of a bloodstream (flow of blood)” [0041], [figs. 4-7, 11-12 and assoc par]; “The particle generator 60 generates the plurality of particles on the flow-in line 54 which is set with respect to the heart in the ultrasound image” [0090]; the velocity vector and particle generator calculate the rate of blood flow through the flow-in line over multiple ultrasound frames captured (i.e., a first analysis time point and a second analysis time point) [see figs. 5, 7 reproduced below]); and 
	a process of performing a buffer filling calculation based on the blood inflow rate and the blood flow velocity vector (“the particle calculator calculates, based on the bloodstream vector of each particle in each frame included in the frame array corresponding to a plurality of time phases, a coordinate of the movement destination of the particle in a frame of a time phase later than the frame” [0020]), and
thereby generating an ultrasound image for the second analysis time point (“A display processor 80 forms a bloodstream display image based on the image data of the ultrasound image obtained from the image former 20 and a calculation result obtained from the particle calculator 70.” [0064], [figs. 4-7]; “an image of a path line in which the coordinate of the movement destination of each particle over the plurality of time phases is shown by a trajectory by at least one of a point and a line” [0113], [figs. 11-12 and assoc par]; ultrasound images with velocity vector fields are generated at each time point with particles representing blood flow portrayed using path lines to represent particle position and motion [see fig. 5 reproduced below]),

    PNG
    media_image2.png
    220
    589
    media_image2.png
    Greyscale

Multiple ultrasound images represented by vector frames at different analysis time points are processed to visualize blood flow rate (Sakashita fig. 5)
		the buffer filling calculation is a calculation of determining a number and positions of particles to be shown in the ultrasound image based on the blood inflow rate, a pre-specified buffer capacity, and the blood flow velocity vector (“The particle generator 60 sets the plurality of particles related to the bloodstream in the coordinate system including the bloodstream; that is, the coordinate system in the ultrasound image and in which the two-dimensional velocity vector distribution is formed” [0090], [figs. 7, 12 and assoc par]; particles indicating blood flow are arranged along the flow-in line with respective velocity vectors and spaced by a distance (i.e. pre-specified buffer capacity) [0089]-[0105] [see fig. 7 reproduced below]), and 
generating the ultrasound image in which the particles are shown at those positions of the particles (“display processor 80 forms the path line L for each particle of the plurality of particles, and forms a bloodstream display image in which the path lines L of the plurality of particles are shown on the ultrasound image of the heart” [0117], [figs. 4, 7, 11-12 and assoc par]; particle locations are represented on processed ultrasound images generated using pathlines and vector fields, the pathlines representing particle motion [see figs. 7, 12 reproduced below]), and

    PNG
    media_image3.png
    438
    974
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    661
    808
    media_image4.png
    Greyscale

Particles and velocity vectors over a blood flow inlet (flow-in line 54) indicate blood flow rate (Sakashita figs. 7, 12)
	the buffer capacity is a value which, when a plurality of particles are to be shown in the ultrasound image, defines a distance between the particles based on the blood inflow rate (“the movement destination of each particle is derived based on the interpolated frame array in which the plurality of interpolated frames are added between the vector frames” [0106], [fig. 8 and assoc par]; the processor uses the blood inflow rate to interpolate particle positions between ultrasound frames, based on distance between particles (i.e. a blood flow rate) [see fig. 8 reproduced below]).

    PNG
    media_image5.png
    569
    1373
    media_image5.png
    Greyscale

The distance between particle from vector frame ‘n’ to ‘n+1’ is defined using an interpolation process to estimate motion (Sakashita fig. 8, annotated)

	Regarding claim 2, Sakashita teaches the ultrasound image generation apparatus according to claim 1, wherein
	the flow inlet is one of a plurality of divided opening sections obtained by dividing a blood flow opening set in the analysis target region (“The particle generator 60 sets the plurality of particles related to the bloodstream in the coordinate system including the bloodstream; that is, the coordinate system in the ultrasound image and in which the two-dimensional velocity vector distribution is formed.” [0090], [figs. 2, 4, 7 and assoc par]; the particles are arranged along the flow-in line (divided opening sections) [see figs. 2, 7 reproduced below]).

    PNG
    media_image6.png
    757
    920
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    426
    974
    media_image7.png
    Greyscale

The flow-in line of the heart (54) is configured and particles are arranged along the length of the line to represent blood flow through discrete sections of the flow-in line (Sakashita figs. 2, 7)

	Regarding claim 5, Sakashita teaches an ultrasonic diagnosis apparatus, comprising:
	the ultrasound image generation apparatus according to claim 1 [see claim 1 rejection; claim 5 objection]; and
	a blood flow velocity calculation device that calculates the blood flow velocity vector based on ultrasound transmissions/receptions (“The Doppler processor 30 measures the Doppler shift caused in the reception signal of the ultrasound by the bloodstream by, for example, a known Doppler process, and obtains velocity information (Doppler information) of an ultrasound beam direction for the bloodstream.” [0045], [figs. 1, 4-8 and assoc par]; the Doppler processor (i.e. blood flow velocity calculation device) applies Doppler process to ultrasound signals to determine blood flow velocity), wherein
	the processor obtains the blood flow velocity vector from the blood flow velocity calculation device (“More specifically, a velocity vector distribution, for example, as shown in FIG. 4, is formed based on the velocity information of the ultrasound beam direction obtained from the Doppler processor 30 (Doppler information)” [0069], [fig. 1 and assoc par]; the controller communicates with – and commands the functions of – the different processors, and Doppler processor communicates directly with the velocity vector calculator [see fig. 1 and assoc par]). 

	Regarding claim 6, Sakashita teaches the ultrasonic diagnosis apparatus according to claim 5, comprising:
	a tomographic image generation device that generates a tomographic image based on ultrasound transmissions/receptions (“an image former that forms an ultrasound image of a heart including the bloodstream based on the signal obtained by transmitting and receiving ultrasound” [0026], [fig. 1 and assoc par]; image former 20 and display processor 80 generate ultrasound images based on received ultrasound); and
	a display unit that displays the ultrasound image (“a display image corresponding to the image data 22 is displayed on a display 82” [0053]), wherein
the ultrasound image is an image in which the particles are depicted on the tomographic image (“a display processor that forms a bloodstream display image in which the coordinate of the movement destination of the particle over a plurality of time phases is shown in an image” [0021], [figs. 1, 4, 7-12 and assoc par]; the display processor receives image data from image former and depicts particles on the ultrasound images to indicate blood flow velocity and particle motion [see figs. 4, 12 reproduced below]).

    PNG
    media_image8.png
    490
    462
    media_image8.png
    Greyscale

    PNG
    media_image4.png
    661
    808
    media_image4.png
    Greyscale

Example of particles depicted on ultrasound images of the heart indicating blood flow via vector fields (fig. 4) and path lines of virtual particle motion (fig. 12) (Sakashita figs. 4, 12)

	Regarding claim 7, Sakashita teaches an ultrasound image generation program configured to cause a processor to execute (“functions corresponding to the above-described units may be realized by cooperation between hardware such as a CPU, a processor, and a memory, and software (program) defining operations of the CPU and the processor.” [0066]-[0067]):
	a process of obtaining a blood flow velocity vector at a flow inlet designated in an analysis target region (“a vector calculator that obtains a bloodstream vector at each coordinate in a coordinate system including a bloodstream” [clm 1]; “The region-of-interest setter 42 sets, as the region of interest, …, a flow-in line which is set on a flow path of the bloodstream flowing into the inner cavity of the heart” [0050], [figs. 1-4, 7 and assoc par]; [see claim 1 rejection]);
	a process of calculating, based on the blood flow velocity vector, a blood inflow rate indicating an amount of blood that flows in via the flow inlet during a period from a first analysis time point until a second analysis time point (“The ultrasound diagnostic apparatus … has a function to obtain movement information of a bloodstream (flow of blood)” [0041], [figs. 4-7, 11-12 and assoc par]; “The particle generator 60 generates the plurality of particles on the flow-in line 54 which is set with respect to the heart in the ultrasound image” [0090]; [see claim 1 rejection]); and
	a process of performing a buffer filling calculation based on the blood inflow rate and the blood flow velocity vector (“the particle calculator calculates, based on the bloodstream vector of each particle in each frame included in the frame array corresponding to a plurality of time phases, a coordinate of the movement destination of the particle in a frame of a time phase later than the frame” [0020]), and 
thereby generating an ultrasound image for the second analysis time point (“A display processor 80 forms a bloodstream display image based on the image data of the ultrasound image obtained from the image former 20 and a calculation result obtained from the particle calculator 70.” [0064], [figs. 4-7]; “an image of a path line in which the coordinate of the movement destination of each particle over the plurality of time phases is shown by a trajectory by at least one of a point and a line” [0113], [figs. 11-12 and assoc par]), wherein
	the buffer filling calculation is a calculation of determining a number and positions of particles to be shown in the ultrasound image based on the blood inflow rate, a pre-specified buffer capacity, and the blood flow velocity vector (“the particle calculator calculates, based on the bloodstream vector of each particle in each frame included in the frame array corresponding to a plurality of time phases, a coordinate of the movement destination of the particle in a frame of a time phase later than the frame” [0020]; [see claim 1 rejection]), and 
generating the ultrasound image in which the particles are shown at those positions of the particles (“A display processor 80 forms a bloodstream display image based on the image data of the ultrasound image obtained from the image former 20 and a calculation result obtained from the particle calculator 70.” [0064], [figs. 4-7, 12 and assoc par]), and
	the buffer capacity is a value which, when a plurality of particles are to be shown in the ultrasound image, defines a distance between the particles based on the blood inflow rate (“the movement destination of each particle is derived based on the interpolated frame array in which the plurality of interpolated frames are added between the vector frames” [0106], [fig. 8 and assoc par]; [see claim 1 rejection]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected (in view of 35 U.S.C. 112(b) rejections above) under 35 U.S.C. 103 as being obvious over Sakashita.

	Regarding claim 3, Sakashita teaches the ultrasound image generation apparatus according to claim 1, wherein Sakashita further teaches the buffer filling calculation is a calculation in which, 
when an operation of filling a buffer container, which has the buffer capacity, at a constant flow rate with a liquid from a liquid source containing the liquid by the amount indicated by the blood inflow rate, emptying the buffer container at every instance the buffer container becomes full, and continuing with the filling of the buffer container at the constant flow rate with the liquid is virtually carried out (“4 interpolated frames (1)˜(4) are added at equal intervals between the vector frame (n) and the vector frame (n+1).” [0097], [fig. 8 and assoc par]; “The velocity vector V0 is multiplied with the frame interval Δt …, to calculate the movement vector …, and a position P1” [0099]; the particles are generated and positioned on interpolated frames using an analytical model (i.e. buffer container emptying and filling) [see 35 U.S.C. 112(b) section above]),
a particle is generated at the flow inlet every time a buffer container becomes full, and position of each particle at the second analysis time point is determined, which is a position at which the particle appears when the particle is moved along a direction indicated by the blood flow velocity vector until the second analysis time point is reached (“the plurality of particles may be generated for each vector frame in the vector frame array formed from a plurality of vector frames” [0092], [figs. 5A-7 and assoc par]; “the path line L for each particle of the plurality of particles, and forms a bloodstream display image in which the path lines L of the plurality of particles are shown on the ultrasound image of the heart… display processor 80 forms the bloodstream display image for each display time phase over the plurality of time phases” [0117]-[0119], [fig. 12 and assoc par]; particles are generated (i.e. filled buffer capacity of the buffer container) over time at respective positions in the ultrasound image to form path lines [see claim 1 rejection]).	 
	Sakashita discloses the claimed invention except for the liquid buffer container as part of a processing calculation. It would have been an obvious matter of design choice to modify the processing calculation representation as a liquid reservoir, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 


	Regarding claim 4, Sakashita teaches the ultrasound image generation apparatus according to claim 3, wherein
	the processor repeatedly performs the buffer filling calculation (“A time interval between the vector frame (n) and the vector frame (n+1) is ΔT, and 4 interpolated frames (1)˜(4) are added with an equal interval Δt within ΔT.” [0078], [fig. 7 and assoc par]; multiple particles are generated (i.e. repeated performing a buffer filling calculation) [see fig. 7 reproduced below]),

    PNG
    media_image7.png
    426
    974
    media_image7.png
    Greyscale

Particle generation is repeated at intervals of time in ultrasound frames (Sakashita fig. 7)
	in each of the buffer filling calculations, an operation of filling the buffer container with the liquid after the first analysis time point is virtually carried out in a state in which an initial amount of liquid is received in the buffer container at the first analysis time point (“The position P1 thus obtained is the position of the particle P (movement destination coordinate) in the interpolated frame (1) which is a next frame (next time phase) of the vector frame (n)” [0099], [fig. 8 and assoc par]; the position and velocity of particle P is used to generate the position P1, where P0 is the initial position/distance (i.e. initial liquid in the buffer container) [see fig. 8 reproduced below]), and
	each of the buffer filling calculations is a calculation in which an amount of the liquid remaining in the liquid source at the second analysis time point serves as the initial amount for a subsequently-executed buffer filling calculation (“the movement destination coordinate of the particle P is calculated based on the movement vector obtained by multiplying the velocity vector (V2, V3) at the position of the particle P with the frame interval Δt.” [0102], [fig. 8 and assoc par]; the initial position (i.e. liquid remaining) of each particle generated on an interpolated frame is based on the subsequently executed calculation, e.g., P0 and V0 are used to calculate P1 for the subsequent interpolation calculation and particle generation [see fig. 8 reproduced below]).

    PNG
    media_image9.png
    569
    1373
    media_image9.png
    Greyscale

Particle position is based on the velocity and position of preceding particle (Sakashita fig. 8)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ono et al (US9267828 B2, 2016-02-23) teaches a fluid flow rate detection device that detects a flow rate of fluid flowing through luminal organs in vivo such as a blood vessel, heart, etc. 

Du et al (US2018/0146952 A1, 2018-05-31) teaches an ultrasonic blood flow imaging display method and an ultrasonic imaging system configured to obtain, according to the ultrasonic echo signal, blood flow velocity vector information and Doppler blood flow velocity information about a target point in the scanning target.

Flynn et al (US 2017/0156704 A1, 2017-06-08) teaches vector doppler imaging techniques improving on color doppler imaging, using a fast, aliasing-resistant Velocity vector and VDI imaging of a carotid artery with a 5 MHz linear array using a novel synthetic particle flow visualization method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793